COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00494-CR


RODNEY CHASE PETTIGREW                                             APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                      ----------

            FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                       TRIAL COURT NO. CR11-0767

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      A jury found Appellant Rodney Chase Pettigrew guilty of capital murder,

and the trial court sentenced him to life in prison. Appellant was convicted for

killing fourteen-month-old K.B. Appellant brings seven points of error: (1) the

trial court abused its discretion by admitting irrelevant extraneous offenses;

(2) assuming the extraneous offenses were relevant, the trial court nevertheless


      1
          See Tex. R. App. P. 47.4.
abused its discretion by admitting them because their probative value was

substantially outweighed by the danger of unfair prejudice; (3) the trial court

abused its discretion by admitting the portion of Appellant’s interview that

followed his request for counsel; (4) the trial court abused its discretion by

admitting hearsay consisting of medical statements by unnamed declarants;

(5) the trial court violated Appellant’s right to confrontation by allowing testimony

that an affidavit by a CARE Team member supported the theory that a crime had

been committed; (6) in conjunction with the same testimony that an affidavit by a

CARE Team member supported the theory that a crime had been committed, the

trial court abused its discretion by admitting hearsay; and (7) the trial court

abused its discretion by admitting hearsay that members of K.B.’s grandmother’s

church confirmed K.B.’s grandmother’s belief that one of K.B.’s injuries was

caused by a flat iron. We affirm.

                                    EVIDENCE

      Appellant called 911 on the morning of September 15, 2011, with a

medical emergency. Appellant reported that K.B., whom he had been watching,

had stopped breathing.2

      A paramedic who responded to the call testified that K.B. had no pulse at

first, so he began life-saving procedures. When feeling the back of K.B.’s head,

the paramedic was concerned because he could feel that the bones were not

      2
        Appellant was not the father of K.B. Appellant and K.B.’s mother were in
a relationship in September 2011.


                                         2
stable.   He explained that K.B. had a crepitus, which he described as bone

rubbing against bone. He elaborated, “That indicates there’s a fracture. And

there wasn’t just one, there was a few bones moving.” K.B. also had a bruise six

to eight centimeters long on the right side of his upper forehead.

      Officer Michael Ingram also responded to the call. Appellant told him that

K.B. had fallen off a countertop and hit his head on the floor and had become

unresponsive.

      K.B.’s mother knew of Appellant because they went to the same high

school. Sometime in 2011, they started messaging each other on Facebook.

Soon thereafter they started dating.

      K.B.’s mother testified that on September 15, 2011, because she was

working only four hours that day, she left Appellant to watch K.B. rather than take

K.B. to daycare while she was at work. Later that morning, Appellant told her

that K.B. “had an accident,” had fallen off the counter, and had been taken to the

hospital in Azle. She left work without telling her manager and went straight to

the hospital in Azle.    She rode with K.B. in the ambulance when he was

transferred to Cook Children’s Medical Center in Fort Worth. Once there, she sat

in a waiting room until she spoke with someone from law enforcement. She also

spoke with medical staff, as shown by the following,

      [Prosecutor:] Did you also at some point have a chance to talk to
      the medical staff?

      A. Yes, ma’am.



                                         3
      Q. Okay. How’d that conversation go?

      A. They let me know it wasn’t an accident.

      Q. I’m sorry?

      A. They let me know that it wasn’t an accident.

      On September 16, 2011, a doctor informed K.B.’s mother that it did not

look like K.B. “was going to make it” and asked her if she wanted to donate his

organs. When asked how she responded, she answered, “I made the decision to

donate his organs.”

      When shown a photograph of a burn mark on K.B.’s leg, K.B.’s mother

said that Appellant had told her it was from the seat belt of the car seat. When

first shown the burn mark, she thought that K.B. might have gotten it from a flat

iron, but she was confused because she did not keep her flat iron anywhere

where K.B. could get to it and because she did not recall K.B. burning himself in

her presence. K.B.’s mother said that at the time Appellant told her that the burn

was from the buckle on the car seat being too hot, she had no reason not to

believe him.

      When shown a photograph showing a mark on K.B.’s right upper forehead,

K.B.’s mother said she did not notice it when she left for work that morning. She

said that she had the normal mommy routine of saying good-bye when leaving

K.B. and that she would have noticed it.

      K.B.’s mother spoke with the investigator at the hospital about how

Appellant was with K.B. She told the investigator that Appellant was good with


                                           4
K.B. and that she did not think Appellant would hurt K.B. in any way. K.B.’s

mother said she would not have left K.B. in Appellant’s care if she had thought

there was an issue. She had not seen any injuries to K.B.’s ears.

      Dr. Keegan Miller, the emergency physician at Texas Health Resources in

Azle who treated K.B., testified that K.B. had no pulse, had an abrasion to his

head, and had a hematoma to the back of his head. Dr. Miller estimated that

K.B. had been nonresponsive for forty to fifty minutes before arriving at the

hospital. Dr. Miller testified that K.B. was transferred to Cook Children’s Medical

Center with a report that he had suffered a severe skull fracture from a reported

fall from a countertop. Twenty minutes after his arrival at the hospital, Dr. Miller

managed to resuscitate K.B.’s pulse. Dr. Miller testified that it was unlikely, but

not impossible, that K.B.’s injuries were caused by a fall from a countertop. Dr.

Miller testified that he usually associated injuries like K.B.’s with some sort of

abuse or nonaccidental trauma. Dr. Miller elaborated, “Usually they are either

from shaking or from some sort of, you know, assault almost, you know; being hit

with a hammer, I’ve seen an injury like that with that, those type of things.” He

testified that if the head hit the right object, a fall from just about any level could

cause a skull fracture.     He added, however, “[I]t’s highly unlikely that this

particular fracture and displacement of the fragment as far as it was was caused

by a—a fall off of a countertop.” He could not say whether K.B.’s injuries were

from shaken baby syndrome.




                                          5
      Dr. Kristi Kuenstler testified that she was a practicing radiologist and head

of the radiology department at Texas Health Resources in Azle. K.B. was one of

her patients on September 15, 2011. She did some CT scans on K.B. She

testified that she could look at the images as the patient was being scanned, so

she had immediate answers. She testified,

      [T]his patient had a very severe skull fracture, probably one of the
      most severe skull fractures I’ve seen in 20 years of practicing. He
      had, actually, a piece of his—the back part of his skull, the occipital
      bone, which was about 1.8 centimeters in size, which was not only
      broken, but pushed in and moved over by a centimeter and a half,
      which is extremely rare to see that.

             And then he had also other linear fractures that extended up
      higher into his head. He had fractures that were what we call
      comminuted, which means any fracture that has more than three
      parts to it is a comminuted fracture, it’s not a simple fracture. This
      fracture would be categorized as comminuted or almost a shattered
      appearance at the back of the head where he had multiple fracture
      fragments. And then the fracture continued down into what we call
      the temporal bone, which is at the base of the skull . . . .

She added,

            This is extremely bad. And on top of that, the skull fracture
      alone isn’t going to kill you; we get people with skull fractures every
      day. What kills you is the brain injury underneath it. And this child
      had extremely severe cerebral edema. And what cerebral edema is
      is where your brain has literally swollen to the point where it has
      outreached the capacity of the skull.

Dr. Kuenstler continued,

      [I]n infants or young children what typically happens is they just stop
      breathing and they stop having a heartbeat and this overwhelming
      trauma causes this cascade of events where the blood flow to the
      brain becomes completely cut off. In other words, there’s so much
      swelling that the blood from the carotid arteries can’t get there and
      you’ve lost blood supply to the brain, and then the brain starts to die.


                                         6
      Your brain starts to die very quickly, actually. You only have six
      minutes before your brain is irreversibly damaged.

She commented,

      I don’t believe I’ve ever seen a fracture like this in a child or in an
      adult that wasn’t caused by something like a gunshot wound or a
      hammer or something very focal hitting a—a very focal spot.
      Because when you hit a solid structure like the ground, that force is
      transmitted out and you may actually even have a little star-like
      fracture where you can almost imagine like a winter—a window
      splintering but not to take a piece of bone and shove it in and move
      it over.

K.B. also had a splenic rupture or cut that was not likely the result of CPR. K.B.

had no rib fractures either, which could also result from CPR. Dr. Kuenstler

testified that K.B. had a hemorrhage between the two hemispheres of the brain,

which she said was highly suggestive of nonaccidental injury.          Dr. Kuenstler

testified that the injuries were considered to be high-impact, high-velocity injuries.

She explained,

      In other words, there are low impact, low velocity things, such as
      falling over and hitting your head. There are high impact injuries
      such as gunshot wounds, high speed car accidents, falls from a very
      significant height, several stories high, or a severe blow to the head,
      and that means something with a much higher velocity than just a
      short fall.

In her opinion, this was an extremely severe case. She testified that this type of

injury was “[a]bsolutely not” consistent with a short fall off a kitchen counter. She

explained,

      In my experience, as well as in the literature, and this is highly
      supported in the literature, that the vast majority of—of accidental
      skull fractures are in the parietal bone, which is kind of this bone
      right here on the side of your head. And you can imagine that


                                          7
      people tend to fall on the side of their head. They’re trying to get
      away from the fall. It is very unusual, actually, to fracture the back of
      your head.

            So that is another one of those checklist things that we look
      for is that nonparietal fractures, and most specifically that they
      mention occipital bone fractures, are much more suggestive of
      nonaccidental trauma.

She said, “[B]asically this child had the entire laundry list of things that we look

for in nonaccidental trauma.”

      Dr. Eric Packwood, a pediatric ophthalmologist, observed blood in K.B.’s

retina. He associated retinal hemorrhaging with shaken baby syndrome. He

added that there were different ways that someone could have a retinal

hemorrhage.

      Dr. Gary Sisler performed the autopsy on K.B. K.B. had a one-inch-by-

one-inch contusion on the right forehead that did not play a role in his death. He

found a complex fracture of the occipital bone with displacement of an occipital

fragment into the right parietal bone and right posterior fossa. The displaced

fracture could also be considered a depressed fracture, meaning that the fracture

was pushed below the surface of the skull. Dr. Sisler testified that, with enough

force, the injury could come from a completely flat surface, but this injury

indicated a localized impact, which suggested an uneven surface.                  He

determined that the cause of death was traumatic head injury and that the

manner of death was homicide. Dr. Sisler did not rule out the possibility that K.B.

fell from a counter to a hard surface.



                                         8
                            POINTS ONE AND TWO

      Whether the trial court erred by admitting the daycare workers’
    observations and concerns regarding possible extraneous offenses.

       Appellant’s first two points complain about the admission of State’s Exhibit

54, which consisted of email correspondence between employees of Safe Harbor

Christian Learner Center describing their concerns that K.B. was being abused

and the admission of the testimony of the daycare employees to the same effect.

In his first point, he argues that the extraneous offense allegations were not

relevant apart from character conformity. See Tex. R. Evid. 401, 402, 404(b)(1).

Appellant asserts that the State was trying to show he had a character for

violence and that he acted in conformity with that character at the time of the

murder. In his second point, assuming the evidence was relevant, he argues that

the minimal probative value of the extraneous offense allegations was

substantially outweighed by the danger of unfair prejudice. See Tex. R. App. P.

403.

       State’s Exhibit 54 contained emails exchanged at the daycare in which

daycare employees expressed concerns that K.B. was being abused.               The

evidence consisted of a burn on K.B.’s leg, a bruise on K.B.’s forehead, bruising

on his left ear, and bloody scabs on his right ear. K.B.’s equilibrium was off, and

he could not keep his balance when standing. There was also evidence that

when Appellant came to pick K.B. up, one witness described K.B. as crying




                                         9
“violently” and clinging to a daycare worker and another witness described him

as “screaming like he was fearing for his life.”3

      In the charge, the trial court instructed the jury that the admitted

extraneous offenses could be considered only if the jury believed beyond a

reasonable doubt that they had been committed and, even then, only for

determining intent or knowledge or the absence of a mistake or an accident and

could not be used for character conformity. Specifically, the instruction provided,

             You are instructed that if there is any testimony before you in
      this case regarding the defendant’s having committed offenses other
      than the offense alleged against him in the indictment in this case,
      you cannot consider said testimony for any purpose unless you find
      and believe beyond a reasonable doubt that the defendant
      committed such other offenses, if any were committed, and even
      then you may only consider the same in determining the intent or
      knowledge of the defendant, or absence of mistake or accident, if
      any, in connection with the offense, if any, alleged against him in the
      indictment, and not to prove the character of the defendant or that
      he acted in conformity therewith.

      The State relied on article 38.36(a) of the code of criminal procedure,

which provides,

             (a) In all prosecutions for murder, the state or the defendant
      shall be permitted to offer testimony as to all relevant facts and
      circumstances surrounding the killing and the previous relationship
      existing between the accused and the deceased, together with all
      relevant facts and circumstances going to show the condition of the
      mind of the accused at the time of the offense.




      3
       K.B.’s mother testified that when she picked him up from daycare, he was
excited to see her and would reach up for her.


                                         10
Tex. Code Crim. Proc. Ann. art. 38.36(a) (West 2005). Article 38.36(a) does not,

however, trump the rules of evidence. The court of criminal appeals wrote,

             Because Article 38.36(a) and Rules 404(b) and 403 can be
      congruously applied as mandated by Rule 101(c), and because
      grafting an exception into Article 38.36(a) contravenes its plain
      language, this Court holds evidence admissible under Article
      38.36(a) may be nevertheless excluded under Rule 404(b) or Rule
      403. Consequently, if a defendant makes timely 404(b) or 403
      objections, before a trial court can properly admit the evidence under
      Article 38.36(a), it must first find the non-character conformity
      purpose for which it is proffered is relevant to a material issue. If
      relevant to a material issue, the trial court must then determine
      whether the evidence should nevertheless be excluded because its
      probative value is substantially outweighed by the factors in Rule
      403.

Smith v. State, 5 S.W.3d 673, 679 (Tex. Crim. App. 1999) (footnote omitted).

      Appellate courts review a trial court’s admission of evidence for an abuse

of discretion. Kirk v. State, 421 S.W.3d 772, 781 (Tex. App.—Fort Worth 2014,

pet ref’d). We will uphold the trial court’s ruling so long as it falls within the “zone

of reasonable disagreement” and is correct under any theory of law applicable to

the case. Id. at 782.

      The evidence showed that K.B. had injuries that the daycare employees

suspected might have been the product of abuse. The evidence also showed

that K.B. feared Appellant. Appellant does not complain about K.B.’s fear of him

being admissible to show “the previous relationship existing between the

accused and the deceased.” See Tex. Code Crim. Proc. Ann. art. 38.36.

      To the extent the evidence suggested extraneous offenses, the jury

instruction protected Appellant. Juries are “presumed to follow the trial court’s


                                          11
instructions in the manner presented.” Kirk v. State, 199 S.W.3d 467, 479 (Tex.

App.—Fort Worth 2006, pet. ref’d).      The jury was prohibited from using the

extraneous bad conduct to convict Appellant if they did not believe, beyond a

reasonable doubt, that Appellant engaged in the conduct, and even if the jury

believed he engaged in the conduct, it was prohibited from convicting Appellant

for being a violent person generally. The jury was allowed, however, to use this

other evidence of suspicious injuries, coupled with K.B.’s pronounced fear of

Appellant, to shed light on whether K.B.’s subsequent death while in Appellant’s

care occurred in the “absence of mistake or accident.”          See Tex. R. Evid.

404(b)(2). K.B.’s death did not occur in a vacuum. It occurred in the context of

K.B.’s having other injuries shortly before his death and of K.B.’s displaying

pronounced fear when being picked up by Appellant. The evidence did not show

that Appellant was violent generally, and the instruction prohibited the jury from

convicting Appellant on the theory that he was violent generally. The trial court

was within its discretion to rule that its probative value was not substantially

outweighed by a danger unfair prejudice.          See Tex. R. Evid. 403; Kirk, 421
S.W.3d at 781 (stating that standard of review is abuse of discretion).

      We overrule Appellant’s first two points.




                                        12
                                  POINT THREE

    Whether the trial court erred by admitting the portion of Appellant’s
              interview after he invoked his right to counsel.

      In his third point, Appellant contends that the trial court abused its

discretion by admitting the portion of Appellant’s interview after Appellant invoked

his right to counsel. We disagree.

      The United States Constitution commands that no person “shall be

compelled in any criminal case to be a witness against himself.” U.S. Const.

amend. V. Constitutional and statutory protections are triggered when a person

undergoes custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 444, 86
S. Ct. 1602, 1612 (1966); Herrera v. State, 241 S.W.3d 520, 525–26 (Tex. Crim.

App. 2007); Tex. Code Crim. Proc. Ann. art. 38.22 (West Supp. 2016).

“Custodial interrogation” is the “questioning initiated by law enforcement officers

after a person has been taken into custody or otherwise deprived of his freedom

of action in any significant way.” Miranda, 384 U.S. at 444, 86 S. Ct. at 1612;

Herrera, 241 S.W.3d at 525. Article 38.22 of the code of criminal procedure also

prohibits the use of statements that result from a custodial interrogation without

compliance with its procedural safeguards. See Tex. Code Crim. Proc. Ann.

art. 38.22.

      Custodial interrogation occurs when law enforcement officers question a

person after taking him into custody or depriving him of his freedom of action in

any significant way. Wilson v. State, 442 S.W.3d 779, 784 (Tex. App.—Fort



                                        13
Worth 2014, pet. ref’d), cert. denied, 136 S. Ct. 86 (2015). A court must examine

all of the circumstances surrounding the interrogation when determining whether

someone is in custody; however, the ultimate inquiry is simply whether there was

a formal arrest or restraint on the freedom of movement of the degree associated

with a formal arrest. Stansbury v. California, 511 U.S. 318, 322, 114 S. Ct. 1526,

1529 (1994); Estrada v. State, 313 S.W.3d 274, 294 (Tex. Crim. App. 2010), cert.

denied, 562 U.S. 1142 (2011); Dowthitt v. State, 931 S.W.2d 244, 254–55 (Tex.

Crim. App. 1996).

      The court of criminal appeals identified four scenarios wherein a person

might be deemed in custody: (1) when the person is physically deprived of his

freedom of action in any significant way, (2) when a law enforcement officer tells

the person he cannot leave, (3) when law enforcement officers create a situation

that would lead a reasonable person to believe his freedom of movement has

been significantly restricted, and (4) when there is probable cause to arrest and

law enforcement officers do not tell the person he is free to leave. Dowthitt, 931
S.W.2d at 255. Regarding the first through third situations, the restriction upon

freedom of movement must amount to the degree associated with an arrest as

opposed to an investigative detention. Id. Regarding the fourth situation, the

officers’ knowledge of probable cause must be manifested to the suspect. Id.

Such manifestation could occur if the officers relate information substantiating

probable cause to the person or, conversely, if the person relates information

substantiating probable cause to the officers. Id. Moreover, given the emphasis


                                       14
on probable cause as a factor in other cases, situation four does not

automatically establish custody; rather, custody is established if the manifestation

of probable cause, combined with other circumstances, would lead a reasonable

person to believe that he is under restraint to the degree associated with an

arrest. Id.

      A determination of whether a person is in custody must be based entirely

on objective circumstances.     Id. at 254.   The subjective intent of either law

enforcement or the defendant is irrelevant except to the extent manifested in the

words or actions of law enforcement officials. Id. Finally, a defendant bears the

initial burden of proving that his statement was the product of “custodial

interrogation.” Herrera, 241 S.W.3d at 526.

      Ranger Danny Briley testified that he asked Appellant to talk to him further

about what had happened and that Appellant agreed to meet with him at the Azle

Police Department. Ranger Briley explained that the Azle Police Department had

an audio/video room, which he wanted in conjunction with the investigation.

Ranger Briley denied making any threats and denied pressuring Appellant.

Ranger Briley stated that Appellant was not under arrest. Investigator Sammy

Slatten took Appellant to the Azle Police Department, and Ranger Briley followed

because he did not know where the police department was.             Ranger Briley

testified that Appellant got in the front of Investigator Slatten’s pickup and that

Appellant was not handcuffed or restrained in any way. Ranger Briley denied

that Appellant was under arrest at any time during the interview and stated that


                                        15
Appellant was free to leave at any time. The interview lasted about three hours.

During that time, Ranger Briley did not deny any break, food, or drink that

Appellant requested.    At no point did Ranger Briley or Investigator Slatten

promise or give Appellant anything for his answers. Appellant was allowed to

keep his cell phone during the entire interview. The interview was divided onto

two disks, one before a break, and the other after a break. During the interview

after the break, Appellant asked, “Do I need a lawyer right now?” Ranger Briley

did not respond to Appellant’s question, and the interview continued. It is this

latter portion, which was played to the jury, about which Appellant complains.

      During a second break, Appellant received a text message that his father

was being airlifted to El Paso, and Appellant became very emotional and

distraught.   Appellant’s father had been riding a motorcycle and had had an

accident. Ranger Briley assumed that because Appellant’s father was being

airlifted, it was serious. Ranger Briley stated, “We decided that we would allow

him to—to leave. We felt that was best based upon the—the situation that—that

he had. Although we could arrest him, we felt that we could gather more from

him later. He agreed to cooperate with us the—the next day.” Ranger Briley

said that Appellant did not have a car, so Investigator Slatten took him back to

his residence. Ranger Briley testified that his and Investigator Slatten’s plan was

to continue the interview the next day.

      The next day, however, Appellant did not answer his phone, so Ranger

Briley tried to find him. Appellant’s friends were not cooperative. Ranger Briley


                                          16
learned that K.B. had been pronounced dead and that there was a warrant for

Appellant for the offense of capital murder, so the plan then became to locate

and arrest Appellant.

      We hold that the trial court did not abuse its discretion by finding that

Appellant was never taken into custody and was not deprived of his freedom of

action in any significant way. See Wilson, 442 S.W.3d at 784. Early in the

interview, Ranger Briley and Investigator Slatten make it clear to Appellant that,

based upon the information they were getting from the hospital, they did not

believe Appellant’s story that K.B. fell off the counter.   From start to finish,

however, Appellant never varied from his assertion that K.B.’s injuries were

caused by a fall from the counter. When Investigator Slatten inquired whether

Appellant had injured K.B. accidentally in some other way, Appellant insisted the

injuries were caused by a fall from the counter. As Ranger Briley effectively

conceded during his testimony, he could have arrested Appellant if he had

wanted to, but he did not, and when Appellant received the text message that his

father had been injured, Appellant left with the assistance of the officers.

Notwithstanding the officers’ manifestation that they did not believe Appellant’s

explanation for K.B.’s injuries, no reasonable person would believe that Appellant

was under restraint to the degree associated with an arrest when he left the

interview and went home with the assistance of the police. See Dowthitt, 931
S.W.2d at 255. The officers’ inability to locate Appellant the next day suggests

that they did not even have Appellant under surveillance.             Under the


                                       17
circumstances, the trial court could have reasonably concluded that an

objectively reasonable person would not have believed that his freedom of

movement was restrained to the degree associated with a formal arrest. See

Wilson, 442 S.W.3d at 781–87 (holding that voluntary interview did not become

custodial when detective asserted defendant would be charged with an offense

or when defendant admitted accidental penetration of a child’s sexual organ;

holding custody occurred when detective told the defendant he was under

arrest); Hodson v. State, 350 S.W.3d 169, 174–75 (Tex. App.—San Antonio

2011, pet. ref’d) (holding defendant was not in custody during sixty-minute

interview when he admitted involvement in murder and noting that situations

where the manifestation of probable cause triggers custody are unusual);

Houston v. State, 185 S.W.3d 917, 921 (Tex. App.—Austin 2006, pet. ref’d)

(explaining that although “there was probable cause to arrest and the strength of

the State’s case was readily apparent to all,” detectives specifically told

defendant that he was not under arrest and implied though their questioning that

he could leave); Scott v. State, 165 S.W.3d 27, 42 (Tex. App.—Austin 2005)

(“Although probable cause to arrest arose early in the questioning, the officers

never suggested by word or deed that [the defendant] was not free to leave.”),

rev’d on other grounds, 227 S.W.3d 670 (Tex. Crim. App. 2007).

      Regarding any request for counsel, the law is well settled that we must

uphold the trial court’s ruling if it is supported by the record and correct under any

theory of law applicable to the case even if the trial court gave the wrong reason


                                         18
for its ruling. See State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007);

Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003), cert. denied,

541 U.S. 974 (2004). Because the record may be understood in a manner to

support the trial court’s rulings, we are compelled to hold that Appellant was not

in custody and, therefore, not subjected to custodial interrogation. Because the

record reflects Appellant was free to leave and, in fact, left freely, even if he had

unambiguously requested counsel, Ranger Briley and Investigator Slatten were

free to ignore any request. See State v. Howard, 378 S.W.3d 535, 540–41 (Tex.

App.—Fort Worth 2012, pet. ref’d).

      We overrule Appellant’s third point.

                                   POINT FOUR

     Whether the trial court abused its discretion by admitting hearsay
        consisting of medical statements by unnamed declarants.

      In his fourth point, Appellant asserts that the trial court abused its

discretion by admitting hearsay evidence regarding unnamed declarants’ medical

statements. During the State’s direct examination of Ranger Briley, the State

asked him if the medical representations that he and Investigator Slatten made to

Appellant regarding K.B.’s condition were true, and over Appellant’s objection,

Ranger Briley testified that the medical representations were true because “the

medical statements that we were receiving [were] that it was not . . . accidental.”

Specifically, the following occurred,




                                         19
             [Prosecutor:] Are there times, Ranger Briley, that with respect
      to the interview of a defendant, whether in custody or out of custody,
      that you might say things which are not necessarily true?

            [Ranger Briley:] Yes.

             [Prosecutor:] With respect to the medical representations that
      you made on September 15th, 2011, in State’s Exhibits Nos. 31 and
      32, do you believe those to be true and accurate representations of
      [K.B.’s] medical condition?

            [Ranger Briley:] The statements made on video?

            [Prosecutor:] Yes, sir.

             [Ranger Briley:] Yes. Yes, except for the times when it was
      referred as accidental. I think sometimes we referred to the incident
      as being accidental and, obviously, the medical statements that we
      were receiving was that it was not –

            [Defense Counsel:] Object to hearsay—

            [Ranger Briley:] —accidental.

            [Defense Counsel:] —Your Honor, medical statements
      receiving.

            THE COURT: Overruled.

      The State argues that Appellant’s objection was not timely because

Ranger Briley had already answered the question before Appellant objected. We

disagree. Defense counsel did not object to what Ranger Briley believed to be

true; rather, defense counsel objected to what the medical statements were

telling Ranger Briley. That objection was timely. See Tex. R. App. P. 33.1. On

appeal, Appellant is making the same complaint. Assuming, without deciding,

that the trial court erred, we hold that any error was harmless. Other medical

evidence came in without objection that indicated K.B.’s injuries were intentional,


                                        20
not accidental. Additionally, K.B.’s mother testified that the medical staff told her

that the injuries were not accidental. Any error in the admission of evidence is

harmless if it is cumulative of evidence admitted elsewhere without any objection.

See Stewart v. State, 221 S.W.3d 306, 313 (Tex. App.—Fort Worth 2007, no

pet.). We hold that the trial court did not abuse its discretion by admitting this

evidence. See Kirk, 421 S.W.3d at 781 (stating that standard of review is abuse

of discretion).

      We overrule Appellant’s fourth point.

                              POINTS FIVE AND SIX

    Whether the trial court violated Appellant’s right to confrontation by
 allowing testimony that an affidavit by a CARE Team member supported
 the theory that a crime had been committed, and whether, in conjunction
 with the same testimony, the trial court abused its discretion by admitting
                                   hearsay.

      In Appellant’s fifth point, he maintains that the trial court violated his right to

confrontation by allowing testimony that an affidavit by a member of the CARE

Team supported the theory that a crime had been committed. In his sixth point,

regarding the same affidavit, he contends that the trial court abused its discretion

by admitting hearsay supporting the theory that a crime had been committed.

      Specifically, Sergeant Ricky Montgomery was an investigator and

operations sergeant with the Parker County Sheriff’s Office who assisted with the

investigation. Sergeant Montgomery testified as follows,

           [Prosecutor:] At some point in time when all this is going on,
      was an affidavit provided to you from a member of the CARE Team?



                                          21
             [Sergeant Montgomery:] Yes, it was.

             [Prosecutor:] With respect—did you relay the information in
      that affidavit to Investigator Sammy Slatten?

             [Sergeant Montgomery:] Yes, I did.

            [Prosecutor:] And again without going into specific details, the
      information in that affidavit, do you believe it supported or did not
      support the fact that a crime had been committed on [K.B.]?

            [Defense counsel:] Judge, that’s kind of a backdoor hearsay
      and confrontation clause. I’m going to object on both of those bases
      to—not saying what’s in the affidavit, it—it supports some
      proposition which would require an understanding of the content.

            THE COURT: Statement’s not offered. Hearsay objection’s
      overruled.

             The question is, do you believe it supported or did not support
      the fact that a crime had been committed on [K.B.]

             You may answer.

             [Sergeant Montgomery:] I believe it supported.

            [Prosecutor:] Do you recall what, if anything else, you did on
      September 15th, 2011, on this case? Anything else of significance
      that pops to your mind right now?

             [Sergeant Montgomery:] Not—not off the top of my head, no,
      sir.

      Assuming, without deciding, that the trial court erred, we hold that any

error was harmless. The other evidence showed that the doctors who initially

saw K.B. in Azle thought his injuries were not accidental. Additionally, K.B.’s

mother testified that the medical staff at Cook Children’s Medical Center in Fort

Worth told her that the injuries were not accidental. Furthermore, Dr. Jayme




                                       22
Coffman, the medical director of the CARE Team at Children’s Medical Center in

Fort Worth, testified at trial.

       Dr. Coffman testified that a nurse practitioner initially saw K.B. around 5:00

p.m. on September 15, 2011, and performed an assessment that night. When

Dr. Coffman came in on September 16, 2011, she performed her own

assessment. She reviewed the case with the nurse practitioner and then saw

K.B. personally. What she observed was what she expected based upon her

review of the records before viewing him. When asked if K.B.’s injuries were

consistent with the history given by Appellant, she responded,

              There’s no way. There—it was a one-inch chunk of bone on
       the back of his head that had been shoved over to the left. There’s
       no way an impact onto a flat surface from that height could cause
       that bone to shift to the side. It was a very complex skull fracture. It
       crossed what we call suture lines where—the growth plates for the
       baby. So it not only—you had a one-inch chunk of bone shoved to
       the side, not just in, but over to the side. It goes up and crosses
       over a suture line, then goes down to the base of the skull all the
       way to the hole where your spinal cord goes through. That’s a thick
       part of the bone and then extended forward into the base of the
       skull. So crossing all those parameters and a chunk of bone shifted
       over, there’s no way that could happen from a fall on a flat surface.

Based on Dr. Coffman’s research, she estimated that “the actual incidents of

death from a short fall for children is .48 out of a million.” On cross-examination,

she acknowledged that she was not saying that a child could not die from a short

fall. Finally, any error in the admission of evidence is harmless if it is cumulative

of evidence admitted elsewhere without any objection. See Stewart, 221 S.W.3d

at 313.



                                         23
      We overrule Appellant’s sixth point.

      Assuming, without deciding, that Appellant’s right to confrontation was

violated, for the same reasons, we hold that the error, if any, was harmless

beyond a reasonable doubt. See Tex. R. App. P. 44.2(a); Sanders v. State, 422
S.W.3d 809, 817–18 (Tex. App.—Fort Worth 2014, pet. ref’d) (concluding that

any error in the admission of a statement in violation of the accused’s right to

confrontation was harmless in view of other uncontroverted, unobjected-to

evidence that established the same facts); see also Marlar v. State, No. 02-15-

00136-CR, No. 02-15-00137-CR, 2016 WL 853040, at *3 (Tex. App.—Fort Worth

Mar. 3, 2016, no pet.) (mem. op., not designated for publication) (same).

      We overrule Appellant’s fifth point.

                                   POINT SEVEN

 Whether the trial court abused its discretion by admitting hearsay that
members of K.B.’s grandmother’s church confirmed K.B.’s grandmother’s
      belief that one of K.B.’s injuries was caused by a flat iron.

      In his seventh point, Appellant argues that the trial court abused its

discretion by admitting hearsay that third party declarants confirmed a witness’s

belief that one of K.B.’s injuries was caused by a flat iron. Specifically, Appellant

complains about how “other people at [K.B.’s grandmother’s] church,” who saw

K.B. shortly before his death, confirmed K.B.’s grandmother’s belief that the burn

on his leg was from a flat iron.

      K.B.’s paternal grandmother testified as follows,




                                         24
             [Prosecutor:] When you saw that burn on little [K.B.’s] leg on
      the weekend of August 27th, what did it appear to you had made
      that type of injury, based on your 30 years in—in cosmetology?

            [Grandmother:] It was a flat iron burn.

            [Prosecutor:] And, in fact, did other people at your church that
      saw [K.B.] that weekend confirm your belief?

            [Grandmother:] Yeah.

            [Prosecutor:] And—and that’s—that’s—

            [Defense counsel:] Excuse me.

            [Grandmother:] Oh.

             [Defense counsel:] I’m going to object to the confirmation of
      third parties as hearsay, Your Honor.

            THE COURT: Overruled.

            [Prosecutor:] It was a yes-or-no question. Did other people
      confirm your belief?

            [Grandmother:] Yes.

      Assuming, without deciding, that Appellant preserved error and that the

trial court erred by overruling Appellant’s objection, we would still have to

determine whether any error called for a reversal. See Hall v. State, No. 02-14-

000371-CR, 2015 WL 5025173, at *1 (Tex. App.—Fort Worth Aug. 25, 2015, no

pet.) (mem. op., not designated for publication). “The admission of inadmissible

hearsay constitutes nonconstitutional error, and it will be considered harmless if

the appellate court, after examining the record as a whole, is reasonably assured

that the error did not influence the jury verdict or had but a slight effect.”

Broderick v. State, 35 S.W.3d 67, 74 (Tex. App.—Texarkana 2000, pet. ref’d)


                                        25
(citing Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).

Furthermore, the improper admission of evidence is not reversible error if the

same or similar evidence is admitted without objection at another point in the

trial. Hall, 2015 WL 5025173, at *1.

      K.B.’s mother had already testified that when she first saw the burn mark

on K.B.’s leg, she thought it might have been caused by a flat iron. However,

she dismissed the idea because K.B. did not have access to her flat iron,

because she did not otherwise remember K.B. burning himself in her presence,

and because Appellant told her K.B. got the burn from the seat belt of his car

seat. K.B.’s mother said that Appellant had told her it was from the seat belt of

the car seat. K.B.’s grandmother, with thirty years’ experience in cosmetology,

also asserted the mark was a flat iron burn. Because the same evidence came

in through K.B.’s mother and K.B.’s grandmother without objection, we hold that

any error in admitting the disputed statement did not influence the jury or had but

a slight effect and was, therefore, harmless. See id.; Broderick, 35 S.W.3d at 74.

      We overrule Appellant’s seventh point.

                                 CONCLUSION

      Having overruled all of Appellant’s points, we affirm the trial court’s

judgment.




                                        26
                                        /s/ Anne Gardner
                                        ANNE GARDNER
                                        JUSTICE

PANEL: DAUPHINOT and GARDNER, JJ; and CHARLES BLEIL (Senior
Justice, Retired, Sitting by Assignment).

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                               27